               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


STEPHANIE LOUISE H.,1                  6:18-cv-01332-BR

          Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


MERRILL SCHNEIDER
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
LISA GOLDOFTAS
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3858

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Stephanie Louise H. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter for further

administrative proceedings.



                        ADMINISTRATIVE HISTORY

     On October 3, 2014, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB benefits.   Tr. 19, 149-50.2   Plaintiff

alleges a disability onset date of April 7, 2013.     Tr. 19, 149.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on April 4, 2017.   Tr. 19, 38-62.   Plaintiff and a

vocational expert (VE) testified at the hearing.    Plaintiff was

represented by an attorney at the hearing.

     On May 23, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 19-29.   Plaintiff requested review by the

Appeals Council.   On May 22, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ=s decision, and the ALJ=s

decision became the final decision of the Commissioner.    Tr. 1-

3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On July 19, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on February 7, 1973.     Tr. 27, 149.




      2Citations to the official Transcript of Record (#15)
filed by the Commissioner on December 28, 2018, are referred to
as "Tr."


3 - OPINION AND ORDER
Plaintiff was 40 years old on her alleged disability onset date.

Plaintiff has completed high school, attended college, and

obtained an Associate Degree.   Tr. 27, 42.    Plaintiff has past

relevant work experience as a lab-sample carrier.     Tr. 27.

     Plaintiff alleges disability due to anxiety, depression,

"liver," and "weak bones."   Tr. 64.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 23-26.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@       42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.      McLeod v. Astrue,



4 - OPINION AND ORDER
640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).     "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences



5 - OPINION AND ORDER
reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).     See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.     The



6 - OPINION AND ORDER
criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.     20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also



7 - OPINION AND ORDER
Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since April 7, 2013, Plaintiff=s

alleged disability onset date.    Tr. 21.

     At Step Two the ALJ found Plaintiff has the severe

impairments of anxiety disorder, alcohol abuse, depression,

bipolar disorder, schizoaffective disorder, attention-deficit

disorder (ADD), and a history of an eating disorder.    Tr. 21.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 22.   The ALJ found Plaintiff has the RFC to



8 - OPINION AND ORDER
perform a full range of work at all exertional levels with the

nonexertional limitation that she should not have any exposure

to cold or hazards such as machinery and unprotected heights.

The ALJ also found Plaintiff can understand, remember, and carry

out only short and simple instructions due to side effects from

medications and her mental impairments; can make only simple

work-related judgments and decisions; should not have any

proximity or interactive contact with the public; should not

have more than occasional interactive contact with coworkers and

supervisors; and should not have more than occasional changes in

a routine work setting.   Tr. 23.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as a lab-sample carrier.   Tr. 27.

     In the alternative, at Step Five the ALJ found Plaintiff

can perform other jobs that exist in the national economy such

as marking clerk, garment-sorter and routing clerk.   Tr. 28.

Accordingly, the ALJ found Plaintiff is not disabled.   Tr. 28.



                            DISCUSSION

I.   The ALJ erred in her assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ erred when she failed to include

in her assessment of Plaintiff's RFC a limitation that Plaintiff



9 - OPINION AND ORDER
can understand only one- and two-step instructions as Dorothy

Anderson, Ph.D., a state-agency psychologist, concluded.

     A.   Standards

          As noted, at Step Three if the ALJ determines the

claimant=s impairments are not so severe as to preclude

substantial gainful activity, the ALJ must assess the

claimant=s RFC.    20 C.F.R. § 404.1520(a)(4)(iii).    See also

Keyser, 648 F.3d at 724.    The claimant=s RFC is an assessment of

the sustained, work-related physical and mental activities the

claimant can still do on a regular and continuing basis despite

her limitations.    20 C.F.R. § 404.1520(e).   See also SSR 96-8p.

AA >regular and continuing basis= means 8 hours a day, for 5 days

a week, or an equivalent schedule.@    SSR 96-8p, at *1.

     B.   Analysis

          On June 12, 2015, Dr. Anderson considered Plaintiff's

mental residual functional capacity (MRFC).    Tr. 80-83.

Dr. Anderson noted Plaintiff is "not significantly limited" in

her "ability to understand and remember very short and simple

instructions" and is "moderately limited" in her "ability to

understand and remember detailed instructions."       Tr. 80.

Dr. Anderson explained:

                  [Plaintiff's] mental health conditions impair her
                  ability to understand/remember detailed


10 - OPINION AND ORDER
                 instructions on a sustained basis, however,
                 [Plaintiff] can perform simple one and two step
                 instructions. She cannot follow/remember highly
                 detailed instructions well.

Tr. 81.    Dr. Anderson also opined Plaintiff could "consistently

maintain" concentration, persistence, and pace "for 2-3 step

tasks for normal 2[-]hour work periods" and "could occasionally

complete more detailed tasks."   Tr. 81.

            The ALJ gave Dr. Anderson's opinion as to Plaintiff's

mental condition "some weight" on the ground that it is

"generally consistent with the record as a whole."   Tr. 26.   As

noted, the ALJ included in Plaintiff's RFC a limitation that

Plaintiff could "carry out only short and simple instructions."

Tr. 23.

            Plaintiff, however, contends the ALJ in effect

rejected Dr. Anderson's opinion limiting Plaintiff to one- to

two-step instructions (analogous to reasoning Level 1) when the

ALJ erroneously found Plaintiff is capable of performing past

relevant work and other occupations that require reasoning

Level 2.   The Commissioner, in turn, contends Plaintiff does not

identify any error in the ALJ's analysis of Dr. Anderson's

opinion, and, in any event, the ALJ properly determined

Plaintiff's RFC based on substantial evidence in the record.

The Commissioner also contends although there may be


11 - OPINION AND ORDER
"ambiguities" in Dr. Anderson's opinion, the ALJ resolved any

such ambiguities by giving Dr. Anderson's opinion "some weight"

rather than adopting it entirely.

           There are six GED Reasoning Levels that range from

Level One (simplest) to Level Six (most complex).   Dictionary of

Occupational Titles (DOT)(4th ed. 1991), App. C, § III, 1991 WL

677702.   The lowest two levels are:

                Level 1: Apply commonsense understanding to carry
                out simple one- or two-step instructions. Deal
                with standardized situations with occasional or
                no variables in or from these situations
                encountered on the job.

                Level 2: Apply commonsense understanding to carry
                out detailed but uninvolved written or oral
                instructions. Deal with problems involving a few
                concrete variables in or from standardized
                situations.

Id.   Dr. Anderson's assessment of Plaintiff's limitation to one-

or two-step instructions is more analogous to reasoning Level 1.

The ALJ, however, failed to include this limitation in

Plaintiff's RFC and instead limited Plaintiff to performing

tasks that required "short and simple instructions," which is

more analogous to reasoning Level 2 and, therefore, conflicts

with Dr. Anderson's assessment.

           To support her position Plaintiff relies on the Ninth

Circuit's holding in Rounds v. Commissioner of Social Security,



12 - OPINION AND ORDER
807 F.3d 996 (9th Cir. 2015).   In Rounds the Ninth Circuit held

there is an inconsistency between reasoning level 2 and a

limitation to 1-2 step instructions.   The Court remanded the

case for further administrative proceedings to allow the ALJ to

resolve that conflict.   807 F.3d at 1004.

          In Zavalin v. Colvin the Ninth Circuit found a

claimant's limitation to simple, routine tasks was at odds with

the Reasoning Level 3 requirements of occupations that the ALJ

concluded the claimant was able to perform.   778 F.3d 842, 847

(9th Cir. 2015).   The Ninth Circuit held:   “When there is an

apparent conflict between the vocational expert's testimony and

the DOT — for example, expert testimony that a claimant can

perform an occupation involving DOT requirements that appear

more than the claimant can handle — the ALJ is required to

reconcile the inconsistency.”   778 F.3d at 846 (citing Massachi

v. Astrue, 486 F.3d 1149, 1153–54 (9th Cir.2007)).

          Here the ALJ did not address or resolve the conflict

between the the one- to two-step limitation (reasoning Level 1)

found by Dr. Anderson and the reasoning Level 2 requirements of

Plaintiff's prior occupation and the other occupations

determined by the VE.    Pursuant to SSR 00–4p the ALJ has an

affirmative duty to “ask the expert to explain the conflict and



13 - OPINION AND ORDER
‘then determine whether the vocational expert's explanation for

the conflict is reasonable’ before relying on the expert's

testimony to reach a disability determination.”    Id. (quoting

Massachi, 486 F.3d at 1152–54); SSR 00–4p, 2000 WL 1898704, at

*2, *4 (Dec. 4, 2000)).

          In this case the ALJ determined Plaintiff was able to

perform her past relevant occupation of lab-sample carrier

(reasoning Level 2) as well as other occupations that the VE

testified were at a reasoning Level 2:   e.g., marking clerk,

routing clerk, and garment-sorter.   Tr. 28, 58.   The ALJ,

however, only included in her hypothetical to the VE a

limitation of “short and simple instructions" in accordance

with the ALJ's assessment of Plaintiff's RFC and did not

include a limitation of "simple one- or two-step instructions"

that more closely reflects a reasoning Level 1 as determined by

Dr. Anderson.

          On this record the Court concludes the ALJ failed to

reconcile the apparent conflict between her assessment of

Plaintiff's RFC as including a limitation to “short and simple

instructions," which compares to a Level 1 reasoning, and the

Level 2 reasoning requirements of the past relevant occupation

of lab-sample carrier that the ALJ found Plaintiff could perform



14 - OPINION AND ORDER
together with the other Level 2 occupations based on the VE's

testimony.



                                REMAND

        The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

        The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.     Carmickle, 533 F.3d at 1179.

The court may "direct an award of benefits where the record has

been fully developed and where further administrative

proceedings would serve no useful purpose."     Smolen, 80 F.3d at

1292.

        The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."     Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

             (1) the ALJ has failed to provide legally sufficient
             reasons for rejecting such evidence, (2) there are no
             outstanding issues that must be resolved before a
             determination of disability can be made, and (3) it is
             clear from the record that the ALJ would be required



15 - OPINION AND ORDER
             to find the claimant disabled were such evidence
             credited.

Id.    The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.     Id. at 1178

n.2.

       As noted, the Court concludes the ALJ failed to reconcile

the apparent conflict between the limitations the ALJ included

in her evaluation of Plaintiff's RFC and the reasoning-level

requirements of Plaintiff's prior occupation as well as the

other occupations that the ALJ concluded Plaintiff could

perform.   Thus, the ALJ must resolve these conflicts to

determine whether Plaintiff is disabled and, in addition, to

pose an accurate hypothetical to the VE to determine whether

there are other occupations in the national economy that

Plaintiff can perform.

       The Court, therefore, remands this matter to the ALJ for

further administrative proceedings consistent with this Opinion

and Order.



                              CONCLUSION

       For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four


16 - OPINION AND ORDER
of 42 U.S.C. § 405(g) for further administrative proceedings

consistent with this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 26th day of June, 2019.



                         __/s/ Anna J. Brown______________
                         ANNA J. BROWN
                         United States Senior District Judge




17 - OPINION AND ORDER
